DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 10, 15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sade et al. (USPN 10,862,737).
Regarding claim 1, Sade et al. (USPN 10,862,737) teaches an apparatus comprising: a processor [Fig. 8, 810]; and memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising: obtaining one or more records [Col. 3, lines 48-63, obtains records which are service issues records]; generating a lattice based on the one more records [Col. 4, lines 50-61, lattice is generated at terminal 102 based on obtained records]; analyzing a plurality of nodes of the lattice for anomalies [Col. 5, lines 4-28, issues with service records is identified]; determining an anomalous node of the plurality of nodes, wherein the anomalous node have anomalous performance [Col. 5, lines 29-46, issues with the node and service request are identified]; determining a root cause of the anomalous node having anomalous performance, wherein the root cause comprises one or more features [Col. 5, lines 29-46 and Col. 3, lines 48-63, cause for the service issues is identified]; and providing an indication of the root cause of the anomalous performance for the anomalous node [Col. 5, lines 47-63, cause for the service is communicated via various representation].
Regarding claims 6 and 15, Sade teaches a hardware version [Col. 13, lines 36-42].
Regarding claim 10, Sade teaches a method comprising: obtaining one or more records [Col. 3, lines 48-63, obtains records which are service issues records]; generating a lattice based on the one more records [Col. 4, lines 50-61, lattice is generated at terminal 102 based on obtained records]; analyzing a plurality of nodes of the lattice for anomalies [Col. 5, lines 4-28, issues with service records is identified]; determining an anomalous node of the plurality of nodes, wherein the anomalous node have anomalous performance [Col. 5, lines 29-46, issues with the node and service request are identified]; determining a root cause of the anomalous node having anomalous performance, wherein the root cause comprises one or more features [Col. 5, lines 29-46 and Col. 3, lines 48-63, cause for the service issues is identified]; and providing an indication of the root cause of the anomalous performance for the anomalous node [Col. 5, lines 47-63, cause for the service is communicated via various representation].
Regarding claim 19, Sade et al. (USPN 10,862,737) teaches an system comprising: one or more processors [Fig. 8, 810]; and memory coupled with the one or more processors, the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations comprising: obtaining one or more records [Col. 3, lines 48-63, obtains records which are service issues records]; generating a lattice based on the one more records [Col. 4, lines 50-61, lattice is generated at terminal 102 based on obtained records]; analyzing a plurality of nodes of the lattice for anomalies [Col. 5, lines 4-28, issues with service records is identified]; determining an anomalous node of the plurality of nodes, wherein the anomalous node have anomalous performance [Col. 5, lines 29-46, issues with the node and service request are identified]; determining a root cause of the anomalous node having anomalous performance, wherein the root cause comprises one or more features [Col. 5, lines 29-46 and Col. 3, lines 48-63, cause for the service issues is identified]; and providing an indication of the root cause of the anomalous performance for the anomalous node [Col. 5, lines 47-63, cause for the service is communicated via various representation].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 9, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sade et al. (USPN 10,862,737) in view of Lee et al. (USPN 10,514,978).
Regarding claims 4 and 13, Sade teaches an apparatus and a method as discussed in rejection of claims 1 and 10.
However, Sade does not teach a software version.
Lee teaches a software version [Col. 14, lines 27-41].
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to check for the issues with software version since certain issues are related to particular version of the software being used.
Regarding claims 7 and 16, Sade teaches an apparatus and a method as discussed in rejection of claims 1 and 10.
However, Sade does not teach a location-centric features.
Lee teaches a location-centric features [Col. 29, lines 41-59].
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to analyze issue with location-centric features since data maybe stored in multiple different locations.
Regarding claims 9 and 18, Sade teaches an apparatus and a method as discussed in rejection of claims 1 and 10.
However, Sade does not teach the determining the root cause is based on a neural network method.
Lee teaches the determining the root cause is based on a neural network method [Col. 38, line 27 – Col. 39, line 8].
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to determine anomaly with a neural network since new use cases involving neural cases are continuously evolving.
Allowable Subject Matter
Claims 2, 3, 5, 8, 11, 12, 14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miquee et al. (USPN 10,528,402) teaches managing a supercomputer comprising a set of components comprising a step of generating notifications by sensors associated with the components; a step of processing the notifications by a hierarchy of modules, the notifications forming incoming events for the modules of lower hierarchical level of the hierarchy, and each module comprising at least one correlation engine for correlating incoming events and generating outgoing events transmitted to the modules of higher level within the hierarchy as incoming events; a step of generating alarms, on the basis of the outgoing events generated by the modules of higher hierarchical level within the hierarchy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/            Primary Examiner, Art Unit 2464